IN THE COURT OF APPEALS OF TENNESSEE
                          WESTERN SECTION AT JACKSON

NANCY BUCHANAN, MOTHER, ET )                         From the Circuit Court
AL., NEXT OF KIN OF CORWENDELL)                      for Hardeman County, Tennessee
D. PERKINS, DECEASED          )
                              )
      Plaintiffs/Appellants,  )                       The Honorable Jon Kerry Blackwood, Judge
vs.                           )
                              )                       Hardeman County Circuit No. 8344
HARDEMAN COUNTY, TENNESSEE )                          Appeal No. 02A01-9411-CV-00257
and HARDEMAN COUNTY HIGHWAY)
DEPARTMENT,                   )                       AFFIRMED
                              )
                              )
                                                      Marcus M. Reaves
                                                      Jackson, Tennessee, and      FILED
      Defendants/Appellees.   )                       La Quetta M. Golden
                              )                       Gulfport, Mississippi         October 9, 1996
                              )                       Attorney s for Plaintiffs/Appellants
                              )                                                    Cecil Crowson, Jr.
                              )                       James I. Pentecost           Appellate C ourt Clerk
                              )                       Jackson, Tennessee
                              )                       Attorney for Defendants/Appellees



                                 MEMORANDUM OPINION1



       This matter appears appropriate for consideration pursuant to Rule 10(b) of the Rules of the

Court of Appeals of Tennessee.

       The plaintiffs/appellants in this cause, Nancy Buchanan, et al., (“Buchanan”) appeal the trial

court’s grant of summary judgment to defendants/appellees, Hardeman County, Tennessee, et al.,

(“Hardeman County”). After a serious automobile accident on Minnie Hill Road in Hardeman

County, Buchanan filed suit against Hardeman County for wrongful death, alleging that the road was

not properly maintained by the County. Buchanan alleged that the accident would not have occurred

had a lower speed limit been posted, a warning sign been erected, the curve properly delineated by

road markings, and guardrails been installed. Buchanan argues that the doctrine of sovereign

immunity does not apply to Hardeman County in this case and that the road was unsafe, dangerous,

and defective under Tenn. Code Ann. § 29-20-203(a).




       1
        Rule 10 (Rules of the Court of Appeals of Tennessee). -- (b) Memorandum Opinion.
The Court, with the concurrence of all judges participating in the case, may affirm, reverse or
modify the actions of the trial court by memorandum opinion when a formal opinion would have
no precedential value. When a case is decided by memorandum opinion it shall be designated
“MEMORANDUM OPINION,” shall not be published, and shall not be cited or relied on for any
reason in a subsequent unrelated case.
       Hardeman County maintains that the decisions questioned by Buchanan, such as where to

put signs on the road, are discretionary, resulting from planning, and that the doctrine of sovereign

immunity is applicable. It also argues that there is no evidence that it had notice of the alleged

dangerous condition of the road. Finally, Hardeman County contends that it is undisputed that the

proximate cause of the accident was an unidentified oncoming vehicle that forced the Buchanan

vehicle off the road and into the water drainage ditch.

       To support its summary judgment motion, Hardeman County presented the deposition

testimony of Trent Futrell, the front-seat passenger in the Buchanan vehicle and the only surviving

eyewitness to the accident. Futrell testified that an unidentified vehicle came around the curve at

night with its headlights on and that the vehicle was on the wrong side of the road. He stated that

the unidentified vehicle forced the Buchanan vehicle off the road and into the bank of the water

drainage ditch. Buchanan offered no evidence to rebut Futtrell’s testimony on the issue of causation.

       Consequently, the evidence presented to the trial court is undisputed on the issue of

proximate cause, and the trial court’s grant of summary judgment is affirmed on that ground. It is

unnecessary to address the other issues presented on appeal, such as the applicability of the doctrine

of sovereign immunity.

       Affirmed in accordance with Court of Appeals Rule 10(a). Costs are assessed against the

Appellants, for which execution may issue if necessary.




                                               HOLLY KIRBY LILLARD, J.


CONCUR:



W. FRANK CRAWFORD, P.J., W.S.



ALAN E. HIGHERS, J.




                                                  2